Citation Nr: 1012919	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
Human Immunodeficiency Virus (HIV)/Acquired Immune 
Deficiency Syndrome (AIDS), with gastroenteritis and weight 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
February 1987 to September 2006.  He also reportedly had 
prior service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is 
from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted the Veteran's claim for service 
connection for HIV/AIDS and assigned an initial 30 percent 
rating retroactively effective from October 1, 2006.  He 
appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others).  

As support for his claim, the Veteran testified at a hearing 
at the RO in October 2009 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).  

There are a couple of other preliminary points also worth 
mentioning.  In an August 2009 decision, the RO granted the 
Veteran's claims for service connection for bilateral upper 
extremity neuropathy.  He has not since appealed either the 
initial rating or effective date assigned for this 
disability, so this claim is no longer at issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (when an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement 
(NOD) thereafter must be timely filed to initiate appellate 
review of the claim concerning "downstream" issues such as 
the compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2009).

Moreover, the Veteran submitted statement in September 2009 
withdrawing his claims for higher ratings for his major 
depressive disorder and hypertension.  38 C.F.R. § 20.204 
(2009).  So those claims also are no longer at issue.


FINDINGS OF FACT

The probative medical and other evidence of record does not 
show the Veteran has refractory constitutional symptoms and 
pathological weight loss.  He also has not had an AIDS-
related opportunistic infection since service.


CONCLUSION OF LAW

The criteria are not met for an initial disability rating 
higher than 30 percent for HIV/AIDS.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.88b, Diagnostic Code 6351 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008), that prejudicial 
deficiencies in the timing or content of a VCAA notice can 
be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).



The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability 
and the effect that such worsening or increase has on the 
claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does 
not require such evidence for proper claim adjudication."  
Thus, the Federal Circuit held, "insofar as the notice 
described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes 
or potential "daily life" evidence, we vacate the 
judgments."  Vazquez, 2009 WL 2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 
2009.  This letter informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Keep in 
mind, his claim initially arose in the context of him trying 
to establish his underlying entitlement to service 
connection, since granted.  And in cases, as here, where 
service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 
(2006).  Thus, as the Veteran's claim for a higher initial 
rating for his HIV/AIDs was appealed directly from the 
initial rating assigned following the granting of service 
connection, no further §  5103(a) notice is required.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008); see also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, 
as mentioned, he was provided additional notice concerning 
the downstream disability rating element of his claim in the 
August 2009 letter.  The letter also provided information 
concerning the laws and regulations governing the assignment 
of effective dates.  Dingess, supra.

VA fulfilled its duty to assist the Veteran, as well, by 
obtaining all relevant evidence in support of his claim that 
is obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO obtained his service treatment 
records (STRs), identified private treatment records, 
Social Security Administration (SSA) records, VA treatment 
records, and arranged for VA compensation examinations to 
assess the severity of his HIV disability in February 2005, 
August 2006 and May 2008.  The record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of the Veteran's HIV disability was 
in May 2008, so relatively recently.  Consequently, another 
examination to evaluate the severity of his disability is 
not warranted because there is sufficient evidence, 
already of record, to fairly decide this claim insofar as 
assessing the severity of this condition in relation to the 
applicable rating criteria.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 
482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements.



II.  Analysis-Entitlement to an Initial Rating higher than 
30 Percent for HIV/AIDS with Gastroenteritis and Weight Loss

The Veteran was granted service connection for HIV/AIDS in 
the April 2007 rating decision at issue and received an 
initial 30 percent rating for this disability retroactively 
effective from October 1, 2006, the day following his 
discharge from service when he returned to life as a 
civilian.  This disability is rated under 38 C.F.R. § 4.88b, 
DC 6351, specifically for HIV-related illness, and there is 
not a more appropriate diagnostic code under which to rate 
this condition.  See also Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Since, as already alluded to, the Veteran's claim arises 
from his disagreement with the initial rating assigned 
following the grant of service connection, the Board finds 
that further discussion of the Fenderson case is warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
Fenderson, the Court noted the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the Veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question 
has just been service connected.  In the former situation, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance.  In the Fenderson scenario, however, where, as 
here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice even to claims for increased ratings 
for already established service-connected disabilities.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).



Under the applicable Diagnostic Code 6351, a 10 percent 
disability rating is warranted following development of 
definite medical symptoms, T4 cell of 200 or more and less 
than 500, and on approved medication(s), or; with evidence 
of depression or memory loss with employment limitations.  A 
30 percent disability rating requires recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medication(s), or; minimum rating with T4 cell 
count less than 200, or Hairy Cell Leukoplakia, or Oral 
Candidiasis.  A 60 percent disability rating requires 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or; minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  And a 100 percent disability rating is warranted 
for AIDS with recurrent opportunistic infections or with 
secondary diseases afflicting multiple body systems; HIV-
related illness with debility and progressive weight loss, 
without remission, or few or brief remissions.  Psychiatric 
or central nervous system manifestations, opportunistic 
infections, and neoplasms may be rated separately under 
appropriate codes if higher overall evaluation results, but 
not in combination with percentages otherwise assignable 
above.  38 C.F.R. § 4.88b, Diagnostic Code 6351, Note 2.

The Veteran's relevant medical history may be briefly 
summarized.  While in the military he was treated for 
Pneumocystis Carinii Pneumonia (PCP) and additionally found 
HIV positive .  He was hospitalized and treated for PCP in 
December 2004.  This is confirmed by his STRs, including a 
December 2004 Bremerton Naval Hospital discharge summary.  A 
contemporaneous December 2004 note from Dr. J.M. indicates 
the Veteran received a diagnosis of chronic retroviral 
infection with [then recent] recent PCP.  Likewise, a later 
dated August 2009 statement from a VA treating physician 
reiterates the Veteran was diagnosed with HIV/AIDS in 2004 
upon presenting with progressive respiratory symptoms that 
led to a finding of PCP.  This VA physician remarked that 
"[t]his type of pneumonia is considered an opportunistic 
infection and an AIDS-defining diagnosis."



A pre-separation February 2005 VA compensation examination 
noted the Veteran had actively suffered with AIDS since 
December 2004.  The condition had affected his general body 
health by causing constant severe weakness, including 
diarrhea twice a week and constant depression.  He also had 
a decreased CD4 count and had missed work three times due to 
his disease.  Also, notably, the April 2006 US Coast Guard 
Medical Board report found that his primary diagnosis of 
HIV, along with AIDS polyneuropathy and major depressive 
disorder, made him medically unfit for duty (further service 
in the military).  An August 2006 VA compensation 
examination conducted shortly before separation from service 
in September 2006 confirmed that he continued to actively 
suffer from AIDS.  This condition affected his general body 
health, causing weakness, dyspnea, depression, neuropathy, 
memory loss, and diarrhea.  His CD4 cell count was 319.  
While still on active duty, during September 2006, he again 
was hospitalized, apparently for acute renal failure, 
respiratory failure, and altered mental status of unknown 
etiology.  

During the years since his discharge from service, however, 
so since October 1, 2006, when he returned to life as a 
civilian, there simply has not been the type and degree of 
medical findings associated with this disease so as to 
warrant assigning a rating higher than 30 percent.  
Significantly, the report of the May 2008 VA compensation 
examination indicates the "Veteran has not had a recurrence 
of his pneumonia since January of 2005...The Veteran may well 
get his pneumonia back, but as of today his PCP is 
resolved."  Also, chest X-rays taken during that May 2008 VA 
examination were negative.  The VA examiner merely 
reaffirmed the already established diagnoses of status post 
PCP, HIV/AIDS.

It further deserves mentioning that the Veteran's HIV viral 
load was noted as undetectable in several of his VA 
treatment records dated in November 2006, April and July 
2007, and March 2009.



During his October 2009 hearing, the Veteran testified that 
he initially lost a lot of weight on account of his disease, 
going from 220 pounds down to only 160 pounds.  But he also 
went on to readily acknowledge that his weight is now back 
up to around 220 pounds, so back to its original level.  He 
also said that he experiences chronic, uncontrolled, 
pathological diarrhea that he considers incapacitating and 
that, although he had been prescribed several medications, 
he is resistant to nearly all of them.  Further concerning 
this, a January 2008 VA treatment record shows complaints of 
chronic intermittent diarrhea and chronic intermittent 
cramping abdominal pain.  But the overall clinical 
assessment was that the Veteran was looking "absolutely 
well" and although "slightly postural," was "not 
symptomatic."  A later-dated VA treatment record from May 
2009 also assessed his HIV as "asymptomatic."

So, on the whole, the criteria for a rating higher than 30 
percent for the HIV infection have not been met.  In his 
hearing testimony, the Veteran pointed out that he received 
a higher 60 percent rating by the medical board in service, 
so he believes VA also should have assigned this same 
rating.  His history has shown, however, that his symptoms 
in service were noticeably more severe than has been shown 
during the years since his discharge.  Moreover, his service 
department's finding concerning the severity of his disease 
is not binding on VA.  But perhaps most importantly in this 
regard, he has not evidenced refractory constitutional 
symptoms in combination with diarrhea and pathological 
weight loss or, alternatively, had AIDs-related 
opportunistic infection or neoplasm so as to meet these 
requirements of Diagnostic Code 6351 for a higher 60 percent 
rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(indicating that use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).



Although the February 2005 and August 2006 VA examination 
reports confirm the Veteran experiences diarrhea, it is not 
also shown that he has refractory constitutional symptoms or 
pathological weight loss post-service.  There also is no 
indication, as mentioned, he has developed any AIDS-related 
opportunistic infection or neoplasm.

In addition to the medical evidence, the Board has 
considered the Veteran's personal assertions in support of 
his claim.  He is competent, as a layman, to report on that 
as to which he has personal knowledge, such as observation 
and experience of diarrhea and weight loss.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
and Barr v. Nicholson, 21 Vet. App. 303 (2007).  But even 
accepting the competency of his lay testimony concerning 
this, the objective medical findings do not show he has 
experienced all or even the majority of symptoms required 
for a higher 60 percent rating, so there is no basis to also 
find his lay testimony credible in this other important 
respect.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Overall, the extent and severity of the Veteran's symptoms 
since service more nearly resemble those required for the 
current 30 percent rating, as opposed to the higher 60 and 
100 percent ratings.  So the 30 percent rating cannot be 
increased.  38 C.F.R. § 4.7.  The Board also cannot "stage" 
this rating because the Veteran has never met the 
requirements for the higher 60 and 100 percent ratings at 
any time since service.  Fenderson, 12 Vet. App at 125-26.  
Lastly, because, for the reasons and bases discussed, the 
preponderance of the evidence is against his claim for an 
initial disability rating higher than 30 percent, the 
"benefit-of-the-doubt" rule is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and 
beyond that contemplated by his 30 percent schedular rating.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
Furthermore, there is no evidence of any other exceptional 
or unusual circumstances, such as frequent hospitalizations, 
suggesting he is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating higher than 30 percent for 
HIV/AIDS is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


